Title: To James Madison from James Simpson, 3 August 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 3 August 1805, Tangier. No. 99. “The United States Frigate President having only brought to off the Bay for a moment, prevents my addressing you so fully as I could have wished by so good an opportunity. I sincerely congratulate you on the re-establishment of Peace with Tripoly. Mr Gavino advised me of it and it is now confirmed to me by Captain James Barron, which is the only intelligence (besides report) I have yet received of it.
          “I did not however fail of acquainting His Imperial Majesty on the 24h. Ulto when I received Mr Gavinos Letter, as the Departure of the Meshouda (depending entirely on this happy event) I knew was a matter he had much at heart, and it would not have been well to have allowed the news to reach him from any other person before myself.
          “The Express I expect will return tomorrow or next day.
          “A deputation from Tremcen and that Neighborhood have arrived at Mequinez to acquaint Muley Soliman the people of that Country had proclaimed him their Sovereign—he has sent his Brother Muley Mussa with a small Army to ascertain the fact.
          “As the Frigate does not Anchor I can only repeat the assurance of my being Sir Your Most Obedt Servant.”
        